Citation Nr: 0517522	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  03-33 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial compensable rating for hepatitis 
C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from April 1970 to January 1972.

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In August 2004, the veteran raised contentions to the 
effect that he is entitled to a total rating due to 
unemployability caused by service-connected disability.  
That claim has not been certified to the Board on appeal 
nor has it otherwise been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over that claim 
and it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2001).  However, it is 
referred to the RO for appropriate action.


REMAND

In its January 2003 decision, the RO granted the veteran's 
claim of entitlement to service connection for hepatitis C 
and assigned a noncompensable rating, effective September 
24, 2001.  That action constituted an initial rating award.  
The veteran disagreed with that rating, and this appeal 
ensued.

When an initial rating award is at issue, a practice known 
as "staged" ratings may apply.  That is, at the time of an 
initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's initial noncompensable rating for hepatitis C 
was assigned in accordance with the criteria set forth in 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7354 (2002).  
Sequelae associated with hepatitis C, such as cirrhosis or 
malignancy of the liver, are to be rated under the 
appropriate DC; however, the rating agency is not to use 
the same signs and symptoms as the basis for an evaluation 
under DC 7354 (See 38 C.F.R. § 4.14 (2004).  See Note 1 
following 38 C.F.R. § 4.114, DC 7354.  

The VA has a statutory duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

In letters, dated in November 2001 and September 2002, the 
RO informed the veteran and his representative of the 
information and evidence needed to substantiate and 
complete his claim of entitlement to service connection for 
hepatitis C.  Although service connection was ultimately 
granted for that disability, the RO has not informed the 
veteran of the information and evidence necessary to 
substantiate and complete his claim of entitlement to an 
initial compensable rating for that disorder.  

In August 2004, one week after the veteran's case was 
certified to the Board for appeal, the RO received medical 
records reflecting the veteran's treatment by the VA in May 
and June 2004.  Those records were forwarded to the Board 
in September 2004.  Such evidence has not yet been reviewed 
by the RO in conjunction with the current appeal; however, 
the veteran has not waived his right to have it so 
reviewed.

In January 2005, the Board received records reflecting the 
veteran's hospitalization, primarily for cholecystitis, at 
the VA Medical Center (MC) in Dayton, Ohio.  During that 
treatment, the veteran underwent a liver biopsy.  Those 
records have not yet been reviewed by the RO.

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to an 
initial compensable rating for hepatitis C.  Accordingly, 
the appeal is REMANDED for the following actions prior to 
further consideration by the Board:

1.  Send the veteran a letter informing 
him of the VA's duties to assist him in 
the development of his claim of 
entitlement to an initial compensable 
rating for hepatitis C.  38 U.S.C.A. 
§§ 5103, 5103A and 38 C.F.R. § 3.159.  
In so doing, ensure that the following 
actions have been performed:  (1) 
inform the veteran of the information 
and evidence not of record that is 
necessary to substantiate each of his 
specific claims; (2) inform the veteran 
about the information and evidence that 
VA will seek to provide; (3) inform the 
veteran about the information and 
evidence that he is expected to 
provide; and (4) request or tell the 
veteran to provide any evidence in his 
possession that pertains to any of his 
claims, or something to the effect that 
the veteran should give the VA 
everything it has pertaining to his 
claims.

2.  When the actions in paragraph 1 
have been completed, schedule the 
veteran for an examination to determine 
the extent of his service-connected 
hepatitis C.  Inform the veteran of the 
potential consequences of failing to 
report for such an examination.  
38 C.F.R. § 3.655 (2004).  

The claims folder must be made 
available to the examiner for review, 
and the examiner must verify that the 
claims folder has, in fact, be 
reviewed.  

With respect to the examination, all 
necessary studies must be performed, 
and all indicated consultations must be 
scheduled.  Such studies must include, 
but are not limited to, laboratory 
testing for the following:  

a)  EIA (enzyme immunoassay) or 
ELISA (enzyme-linked immunosorbent 
assay) along with RIBA (recumbent 
immunoblot assay, also called the 
"Western bloc" test; OR

b)  HCV RNA (hepatitis C viral 
ribonucleic acid)

With respect to hepatitis C, the 
examiner must consider the following:  

a)  Whether the veteran has 
"incapacitating episodes" (defined 
as periods of acute signs and 
symptoms with symptoms such as 
fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, 
and right upper quadrant pain with 
symptoms severe enough to require 
bed rest and treatment by a 
physician)?  If so, the examiner 
must provide the frequency of the 
episodes and the total duration of 
the episodes over the past 12-
month period.  The examiner must 
also indicate the source of such 
information, e.g., is it reported 
by the veteran and/ or is it 
documented in the available 
records? 

(b)  Whether the veteran receives 
any current treatment, and if so, 
the length and frequency of that 
treatment; the veteran's response 
to such treatment; and any side 
effects experienced by the veteran 
as a result of that treatment.

c)  Whether the veteran takes 
medication for hepatitis C or 
requires any dietary changes as a 
result of that disorder.  
d)  Whether the veteran 
experiences any of the following 
in association with hepatitis C:  
fatigue, weakness, anorexia, 
malaise, abdominal pain, weight 
loss (include amount and time 
frame), and right upper quadrant 
pain.  If so, state the frequency, 
(e.g., near constant, 
debilitating, daily, intermittent, 
etc.) and severity of each of 
those manifestations.  

With respect to cirrhosis, 
documentation must be made by biopsy or 
imaging and abnormal liver function 
tests.  See Note following 38 C.F.R. 
§ 4.114, DC 7312.  The examiner must 
consider the following:

a)  Whether the veteran has 
associated (i) ascites, (ii) 
hepatic encephalopathy, 
(iii) hemorrhage from varicies 
(include comment on episodes of 
hemetemesis and/or melena), (iv) 
portal gastropathy (v) portal 
hypertension, and/or 
(vi) jaundice.  If so, indicate, 
as appropriate, the number of 
episodes, periods of remission, or 
whether the condition is 
refractory to treatment.

(b)  Whether the veteran receives 
any current treatment for 
cirrhosis, and if so, the length 
and frequency of that treatment; 
the veteran's response to such 
treatment; and any side effects 
experienced by the veteran as a 
result of that treatment.

c)  Whether the veteran takes 
medication for cirrhosis or 
requires any dietary changes as a 
result of that disorder.  

d)  Whether the veteran 
experiences the following in 
association with cirrhosis: 
weakness, anorexia, malaise, 
abdominal pain, and weight loss or 
gain (include amount and time 
frame).  For each of the foregoing 
found to be present, discuss the 
frequency (e.g., daily, 
intermittent, etc.) and severity. 

e)  Whether extrahepatic 
manifestations of the veteran's 
liver disease (e.g. vasculitis, 
kidney disease, arthritis) are 
present or absent.  

3.  When all of the requested actions 
have been completed, undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to an initial compensable rating for 
hepatitis C.  In so doing, review all 
relevant on file, including, but not 
limited to, the records and reports of 
the veteran's treatment by the VA from 
May to October 2004.  Consider, the 
potential applicability of "staged 
ratings" noted in Fenderson.  Also 
consider rating any sequelae under an 
appropriate diagnostic code.  If the 
benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative must be 
furnished a Supplemental Statement of 
the Case and afforded an opportunity to 
respond.  Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran 
need take no action unless he is notified to do so.  It 
must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 



                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2004).



